DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 37a as seen in fig. 3 & 3a.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “37b” has been used to designate both semi-cone surface  (see page 12 – line 13) and outer surface (see page 13 – lines 4-5).  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1,
Claim 1 recites the limitation "the vacuum enclosure" in the second line of the second indentation.  There is insufficient antecedent basis for this limitation in the claim.  
 
In regards to claim 2,
The phrase "advantageously" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For the purpose of examination, the examiner notes that limitations following "advantageously" will not be considered as part of the claim (i.e. said limitation are being considered deleted from the claim).

In regards to claim 12,
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner notes that limitations following "such as" will not be considered as part of the claim (i.e. said limitation are being considered deleted from the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5, 7-8, & 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrecht et al. (US 2013/0100574) in view of Zhou et al. (US 6,388,197).
In regards to claim 1,
Abrecht ‘574 discloses vacuum capacitor comprising an enclosure (fig. 1; [0027]) to contain a vacuum dielectric medium, a first electrode (1 – fig. 1; [0027]) and a second electrode (2 – fig. 1; [0027]) separated by said vacuum dielectric medium, the enclosure comprising a first conductive collar (4 – fig. 1; [0027]) in electrical contact with the first electrode and a second conductive collar (5 – fig. 1; [0027]) in electrical contact with the second electrode, the first conductive collar and the second conductive collar being separated by an insulating element (6 – fig. 1; [0027]) of the enclosure, wherein the enclosure exhibits at least one protruding edge (seen in fig. 1), said at least one protruding edge being in electrical contact with the closest of the first conductive collar 

Zhao ‘197 discloses comprising an enclosure, the enclosure comprising a first conductive collar (18 – fig. 1; C2:L59-60 & C3:L12) and a second conductive collar (20 – fig. 1; C2:L59-60 & C3:L12), the first conductive collar and the second conductive collar being separated by an insulating element (14 – fig. 1; C2:L59-60), wherein the enclosure exhibits at least one protruding edge (seen in fig. 2 – wherein element 14 has a protruding edge), said at least one protruding edge being in electrical contact with the closest of the first conductive collar or the second conductive collar (seen in fig. 2), 
at least one protection means (36 – fig. 1-2; C2:L63-65) covering on an outside of the enclosure at the at least one protruding edge (seen in fig. 2), wherein the at least one protection means is made at least partially of an elastomer (C3:L51-60), wherein at least an outer surface of the at least one protection means is electrically conductive and is at the same electrical potential as the closest conductive collar to the at least one protruding edge (fig. 2; C3:L51-60), and wherein the outer surface of the at least one 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 3,
The combination further discloses comprising two protruding edges (seen in fig. 1 of Abrecht ‘574), each of the two protruding edges being covered by a said protection means (seen in fig. 1-2 of Zhao ‘197).  

In regards to claim 4,
The combination further wherein the at least one protruding edge is essentially circular ([0002] of Abrecht ‘574) and the at least one protection means is in the form of a ring (C3:L42-50 of Zhao ‘197).  .  

In regards to claim 5,
Abrecht ‘574 fails to disclose wherein the at least one protection means has a round or oval cross-section.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 7,
Abrecht ‘574 fails to disclose wherein the at least one protection means comprises a recess to accommodate the at least one protruding edge that it covers.  

Zhao ‘197 wherein the at least one protection means comprises a recess to accommodate the at least one protruding edge that it covers (seen in fig. 2).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 8,


Zhao ‘197 discloses wherein the outer surface of the at least one protection means and an outer surface of the insulating element of the enclosure are in contact and form an angle of less than or equal to 90° (fig. 2).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 12,
Abrecht ‘574 fails to disclose wherein the at least one protection means is made at least partially of a compound combining an elastomer matrix, such as polytetrafluorethylene elastomers, silicone elastomers, or Ethylen-Propylen-Dien-Monomer, and a conductive matrix filler, such as a powder comprising nickel and/or graphite particles.  

Zhao ‘197 discloses wherein the at least one protection means is made at least partially of a compound combining an elastomer matrix, such as polytetrafluorethylene 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 13,
Abrecht ‘574 fails to disclose wherein the at least one protection means is attached to the enclosure by means of an adhesive.  

Zhao ‘197 wherein the at least one protection means is attached to the enclosure by means of an adhesive (C4:L12-20).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 14,
Abrecht ‘574 fails to disclose wherein the adhesive is electrically conductive.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Zhao ‘197 with the vacuum capacitor of Abrecht ‘574 to obtain a capacitor that has improved protection from corona discharge (arcing) and noise. 

In regards to claim 15,
Abrecht ‘574 further discloses wherein the capacitor is a variable vacuum capacitor or a fixed vacuum capacitor (title).

Claim(s) 1-5, 9-10, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009129956A hereafter referred to as Hojo in view of Birrer et al. (US 2011/0030993).
In regards to claim 1,
Hojo discloses vacuum capacitor comprising an enclosure (fig. 1) to contain a vacuum dielectric medium, a first electrode (6 – fig. 1; example 1) and a second electrode (8 – fig. 1; example 1) separated by said vacuum dielectric medium, the enclosure comprising a first conductive collar (1a – fig. 1; abstract) in electrical contact with the first electrode and a second conductive collar (1b – fig. 1; abstract)  in electrical contact with the second electrode, the first conductive collar and the second conductive collar being separated by an insulating element (1 – fig. 1; abstract) of the enclosure, wherein the enclosure exhibits at least one protruding edge (seen in fig. 1), said at least 

Birrer ‘993 discloses comprising an enclosure, the enclosure comprising a first conductive collar (8a – fig. 1; [0062]) and a second conductive collar (8b – fig. 1; [0062]), the first conductive collar and the second conductive collar being separated by an insulating element (4 – fig. 1; [0059]), wherein the enclosure exhibits at least one protruding edge (seen in fig. 1), said at least one protruding edge being in electrical contact with the closest of the first conductive collar or the second conductive collar (seen in fig. 1), 
at least one protection means (2 – fig. 1; [0058) covering on an outside of the enclosure at the at least one protruding edge (19 – fig. 1), wherein the at least one protection means is made at least partially of an elastomer ([0030]), wherein at least an outer surface of the at least one protection means is electrically conductive and is at the same electrical potential as the closest conductive collar to the at least one protruding edge (fig. 1; [0030]), and wherein the outer surface of the at least one protection means 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Birrer ‘993 with the vacuum capacitor of Hojo to obtain a capacitor that has improved protection the environment as the interface between the collars and insulating element has a further cover. 

In regards to claim 2,
The combination further discloses wherein the radius of curvature of the outer surface of the at least one protection means is at least 1 mm, advantageously at least 2 mm, 3 mm, 4 mm, 5 mm, 6 mm, 7 mm, 8 mm, 9 mm or 10mm (example 1 of Hojo – diameter of the insulating element is 62 mm (i.e. radius is 31 mm) and therefore the radius of the protection means taught by Birrer ‘993 will be larger than 31 mm when combined to be able to fit around the insulating element).  

In regards to claim 3,
The combination further discloses comprising two protruding edges (seen in fig. 1 of Hojo), each of the two protruding edges being covered by a said protection means (seen in fig. 1 of Birrer ‘993).  

In regards to claim 4,


In regards to claim 5,
Hojo fails to disclose wherein the at least one protection means has a round or oval cross-section.  

Birrer ‘993 wherein the at least one protection means has a round or oval cross-section (fig. 2-3).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Birrer ‘993 with the vacuum capacitor of Hojo to obtain a capacitor that has improved protection the environment as the interface between the collars and insulating element has a further cover. 

In regards to claim 9,
Hojo fails to disclose wherein the at least one protection means is made at least partially out of a not inflammable material according to one of the V1 or V0 classifications of the UL94 standard year 2013.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Birrer ‘993 with the vacuum capacitor of Hojo to obtain a capacitor that has improved protection the environment as the interface between the collars and insulating element has a further cover. 

In regards to claim 10,
Hojo fails to disclose wherein the at least one protection means is made out of an insulating material coated with an electrical conductive material.  

Birrer ‘993 discloses wherein the at least one protection means is made out of an insulating material coated with an electrical conductive material ([0079]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate protection means as taught by Birrer ‘993 with the vacuum capacitor of Hojo to obtain a capacitor that has improved protection the environment as the interface between the collars and insulating element has a further cover. 


Hojo further discloses wherein the capacitor is a variable vacuum capacitor or a fixed vacuum capacitor (abstract).

Allowable Subject Matter
Claim(s) 6 & 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent (including the correction to the 112 issue present in claim 1) form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest (in combination with the other claim limitations)  wherein the at least one protection means has an essentially semi-conical cross-section with a summit of a cone thereof being oriented towards the closet conductive collar and a base of the cone being oriented towards the insulating element of the enclosure (claim 6).  

The prior art does not teach or suggest (in combination with the other claim limitations) wherein the at least one protection means is coated with aluminum or silver (claim 11). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,415,949 – fig. 1		US 2012/0145674 – fig. 4

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848